                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

                                                )      C/A No. 9:19-0501-BHH
  Muhammad Al-Mujahidin, f/k/a John             )
  Hamilton, #57330-004,                         )
                                                )         ORDER AND OPINION
                                     Plaintiff, )
                                                )
                      vs.                       )
                                                )
  Defendant Sgt. Butler and Ofc. Hunter
                                                )
                                                )
                                 Defendants.

      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Bristow Marchant, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On June 12, 2019,

Magistrate Judge Marchant issued a Report and Recommendation (“Report”)

recommending this this action be dismissed, without prejudice in accordance with Federal

Rule of Civil Procedure 41, because Plaintiff failed to bring this case into proper form.

(ECF No. 20.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.
       Plaintiff filed no objections and the time for doing so expired on July 1, 2019. In the

absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Moreover, “in the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 and advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the Court

agrees with the Magistrate Judge that the complaint is subject to summary dismissal

without prejudice.

       Accordingly, the Report and Recommendation (ECF No. 20) is adopted and

incorporated herein by reference, and this action is DISMISSED without prejudice.

       IT IS SO ORDERED.
                                           /s/Bruce Howe Hendricks
                                           United States District Judge


August 8, 2019
Greenville, South Carolina


                                            *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
